DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
No prior art is being applied as the prior art does not disclose or make obvious conducting constraint solving on the spatial formation conductivity distribution by taking the formation conductivity from the transmitter well as a known boundary condition to obtain the formation conductivity distribution, comprising: subtracting a waveform measured at a later depth of the receiver well from a waveform measured at a former depth of the receiver to obtain a measured eddy-current-excited response waveform excited by the second eddy current signal; adjusting the conductivity - from the spatial formation conductivity distribution according to the formation conductivity curve; obtaining theoretical eddy-current-excited response waveform by using the above formula according to the adjusted conductivity -; and obtaining the formation conductivity distribution while the measured eddy-current-excited response waveform is the same as the theoretical eddy-current-excited response waveform, as is currently claimed, in the combination, and as best understood.
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
With regard to the arguments on pages 5-6 directed towards the previous 112(a) rejections,
The Examiner acknowledges the arguments presented by applicant, including those in the first paragraph of this section, but these arguments, respectfully, do not explain why all of the previously rejected features are supported by the disclosure.  For example, the response provided, while restating parts of the disclosure, does not explain, where the disclosure supports the now specific constraint solving approach claimed in the last five paragraphs of Claim 1.  
Applicant’s remaining arguments point to paragraph [0056], and state that the convolution relationship contains the formation resistivity, the formation conductivity curve can therefore be obtained by deconvolution, and the constraint solving is the inverse of this deconvolution.  
First, respectfully, paragraph [0056] does not state what applicant has argued.  For example, neither paragraph [0056] nor the rest of the disclosure states that the constraint solving is the inverse of deconvolution.  Even if the disclosure stated this, being an inverse of deconvolution does not necessiarly require the features recited in the last five paragraphs of Claim 1. Applicant provides no details as to how applicant implements the constraint solving.  Applicant is claiming a specific process in which applicant implements the constraint solving in the last five paragraphs of Claim 1, but none of what is claimed is found in the disclosure.  Applicant has not established that the manner of constraint solving that is now claimed is the only way to perform this constraint solving, thereby demonstrating that such a feature is inherent or implicit.  While this manner of implementing constraint solving may be one way to perform this feature, as explained in MPEP 2163(I)(B), “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  Because the manner that applicant is reciting for the constraint solving process is not explicitly disclosed, applicant must reasonably demonstrate that such a feature must have been present, and that this is feature is not merely one obvious or conventional way to perform the constrain solving.  
Second, the question of whether or not a formation conductivity curve can be obtained by deconvolution or whether or not a person of ordinary skill in the art would know how to implement such a feature does not, respectfully, overcome the previously raised issue. As was previously explained, while deconvolution in general may be a known concept, applicant does not reasonably explain how applicant implements the deconvolution to obtain a formation conductivity curve.  Meaning, merely deconvolving sensor values, as best understood, does not provide a formation conductivity curve.  Additional steps are necessary in order to take any deconvolved sensor values and convert them, in some manner, into a formation conductivity curve.  However, applicant does not reasonably explain how applicant implements this claim feature.  
That stated, the Examiner respectfully notes that other rejections were raised for which no responses appear to have been provided, such as those found in paragraphs 19, and 21-25 of the previous Office Action. As such, these rejections are repeated below.
With regard to the arguments on pages 6-7 directed towards the previous 112(b) rejections,
Applicant argues that before the disclosure of the application, those skilled in the art have known that the response waveform is the same as the eddy current signal.  The Examiner respectfully notes that what was known is not at issue, and instead, the issue is of clarity with regard to what applicant is instantly claiming.  Applicant is reciting waveforms in the claim that are distinctly recited from the eddy current signals obtained earlier in the claim.  As best understood, these waveforms essentially are the eddy current signals, and as such they cannot be distinct.  However, applicant is distinctly reciting them, and is essentially using different terms for the same or substantially the same feature.  This is indefinite because a waveform, in the claim, does not have to be or be related to any of the previously recited eddy current signals as currently claimed.  As such, the Examiner respectfully disagrees because the relationship between the eddy current signals, and the waveforms, as claimed, is unclear.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “obtaining formation conductivity distribution according to the first eddy current signal and the second eddy current signal” on lines 21-22 lacks proper written description.  At issue here is that, as best understood, applicant relies upon constraint solving in order to obtain the above formation conductivity distribution (see for example the last three lines of claim 7).  However, applicant does not reasonably explain how the constraint solving is implemented so as to allow the above formation conductivity distribution to be obtained.  The Examiner acknowledges the various formulas disclosed in the application, but these formulas do not, as best understood, define a constraint equation.  Furthermore, even considering that general constraint solving is known, applicant does not reasonably establish how applicant uses the constraint solving to obtain the above conductivity distribution in that applicant, for example, does not establish all the variables used or how the formation conductivity curve is used or the process by which applicant implements the constrain solving. As such, the above phrase lacks proper written description because, as best understood, it is the constraint equation that provides the formation conductivity distribution.  It is noted that applicant has amended Claim 1 to add subject matter further detailing how the formation conductivity distribution is obtained, but that such addition introduces new matter as explained below.  As such, the above claim feature remains rejected for lacking proper written description as found in the original disclosure.
The phrase “obtaining a formulation conductivity curve by using deconvolution according to the first eddy current signal” on lines 23-24 lacks proper written description.  At issue here is that applicant does not reasonably provide sufficient details as to how the above deconvolution is implemented.  While deconvolution in general may be a known concept, applicant does not reasonably explain how applicant implements the deconvolution to obtain a formation conductivity curve as applicant does not establish what variables or processes are used in a deconvolution process to reasonably obtain the formation conductivity curve.  As such, this phrase lacks proper written description.
The phrase “subtracting a waveform measured at a later depth of the transmitter well from a waveform measured at a former depth of the transmitted well to obtain a response waveform excited by the first eddy current signal” on lines 25-27 introduces new matter.  Applicant is claiming that the response waveform is excited by the first eddy current signal; however, the first eddy current signal is the response at the output of the first array receiver coil. Applicant does not originally disclose this the output of a receiver coil as an excitation signal so as to obtain another response.  As such, this phrase introduces new matter.
The phrase “combining response values of multiple times to form a formation conductivity original logging curve of the transmitter well to obtain the formulation conductivity curve by using the deconvolution” on lines 28-30 lacks proper written description.  Applicant does not reasonably explain what the response values are or how applicant obtain these values.  Applicant does not disclose the difference between these response values and the waveforms disclosed in, for example, paragraph [0056] of the published application.  Applicant does not explain how a formation conductivity original logging curve is obtained.  Applicant states “a difference of conductivity responses measured at two adjacent points” in the above paragraph, but this does not reasonably explain how applicant obtains the entirety of the original logging curve and how such a curve differs from the formation logging curve obtained by deconvolution.  
The phrase “conducting constraint solving on the spatial formation conductivity distribution by taking the formation conductivity from the transmitter well as a known boundary condition to obtain the formation conductivity distribution, comprising: subtracting a waveform measured at a later depth of the receiver well from a waveform measured at a former depth of the receiver to obtain a measured eddy-current-excited response waveform excited by the second eddy current signal; adjusting the conductivity - from the spatial formation conductivity distribution according to the formation conductivity curve; obtaining theoretical eddy-current-excited response waveform by using the above formula according to the adjusted conductivity -; and obtaining the formation conductivity distribution while the measured eddy-current-excited response waveform is the same as the theoretical eddy-current-excited response waveform” in the last five paragraphs introduces new matter and lacks proper written description.
1) Applicant relies upon constraint solving in order to obtain the above formation conductivity distribution (see for example the last three lines of original claim 7).  However, applicant does not reasonably explain how the constraint solving is implemented so as to allow the above formation conductivity distribution to be obtained.  The Examiner acknowledges the various formulas disclosed in the application, but these formulas do not, as best understood, define a constraint equation.  Furthermore, even considering that general constraint solving is known, applicant does not reasonably establish how applicant uses the constraint solving to obtain the above conductivity distribution in that applicant, for example, does not establish all the variables used or how the formation conductivity curve is used or the process by which applicant implements the constrain solving. As such, the above phrase lacks proper written description because, as best understood, it is the constraint equation that provides the formation conductivity distribution.
2)  At issue here, and as previously explained, applicant does not originally disclose how applicant implements any constrain solving.  In response to the previous rejection under 112(a) involving the constrain solving feature, applicant has added the above claim feature explaining what the constraint solving includes.  However, the original disclosure did not disclose the above claim feature as it did not disclose that the constrain solving included subtracting a waveform measured at a later depth from a waveform at a former depth as claimed, adjusting the conductivity σ from the spatial formation conductivity according to the formation conductivity curve, obtaining a theoretical eddy-current-excited response waveform suing the above formula according to the adjusted conductivity σ, and obtaining the formation conductivity distribution while the measured eddy-current-excited response waveform is the same as the theoretical eddy-current-excited response waveform as is now claimed.  Applicant is disclosing that the second eddy current signal is being used to excite a response waveform, but the original disclosure does not disclose using the output of a receiver coil to excite a further response waveform.  Applicant points to Claims 3-4 and 7 for support, but these claims did not recite the above claim features.  Applicant further points to lines 15-35 of page 5 and lines 1-2 of page 6, but these pages also make no mention of the above claim features and how applicant is implementing the constraint solving.  The above feature is not found in the original disclosure, and therefore introduces new matter.
As to Claims 2, 5, and 6,
These claims stand rejected for reciting and incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “subtracting a waveform measured at a later depth of the transmitter well from a waveform measured at a former depth of the transmitted well to obtain a response waveform excited by the first eddy current signal” on lines 25-27 is indefinite.   Applicant recites the above waveforms, but these waveforms are being recited completely distinctly from the previously recited acquired first and second eddy current signals.  To the extent that these waveforms come from the first and/or second array receiver coils, the Examiner respectfully notes that these waveforms are being distinctly recited from the receiver coils but where they are not distinct. These waveforms are also being distinctly reciting from the current signals that are obtained from the above coils, but where in this situation, they are not distinct.  As such, the difference and relationship between these waveforms and the previously recited acquired current signals and receiver coils is unclear.  It is further unclear where these waveforms come from as applicant does not reasonably explain how applicant obtains the waveforms.
The phrase “combining response waveforms of multiple times to form a formation conductivity original logging curve of the transmitter well to obtain the formulation conductivity curve by using the deconvolution” on lines 28-30 is indefinite. 
Applicant recites the above waveforms, but these waveforms are being recited completely distinctly from the previously recited acquired first and second eddy current signals.  To the extent that these waveforms come from the first and/or second array receiver coils, the Examiner respectfully notes that these waveforms are being distinctly recited from the receiver coils but where they are not distinct. These waveforms are also being distinctly reciting from the current signals that are obtained from the above coils, but where in this situation, they are not distinct.  As such, the difference and relationship between these waveforms and the previously recited acquired current signals and receiver coils is unclear.  It is further unclear where these waveforms come from as applicant does not reasonably explain how applicant obtains the waveforms.
The phrase “conducting constraint solving on the spatial formation conductivity distribution by taking the formation conductivity from the transmitter well as a known boundary condition to obtain the formation conductivity distribution, comprising: subtracting a waveform measured at a later depth of the receiver well from a waveform measured at a former depth of the receiver to obtain a measured eddy-current-excited response waveform excited by the second eddy current signal; adjusting the conductivity - from the spatial formation conductivity distribution according to the formation conductivity curve; obtaining theoretical eddy-current-excited response waveform by using the above formula according to the adjusted conductivity -; and obtaining the formation conductivity distribution while the measured eddy-current-excited response waveform is the same as the theoretical eddy-current-excited response waveform” in the last five paragraphs is indefinite.
Applicant recites the above waveforms, but these waveforms are being recited completely distinctly from the previously recited acquired first and second eddy current signals.  To the extent that these waveforms come from the first and/or second array receiver coils, the Examiner respectfully notes that these waveforms are being distinctly recited from the receiver coils but where they are not distinct. These waveforms are also being distinctly reciting from the current signals that are obtained from the above coils, but where in this situation, they are not distinct.  As such, the difference and relationship between these waveforms and the previously recited acquired current signals and receiver coils is unclear.  It is further unclear where these waveforms come from as applicant does not reasonably explain how applicant obtains the waveforms.
As to Claims 2, 5, and 6,
These claims stand rejected for reciting and incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858